DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2020 has been entered.

Status of the Claims
Amendment filed 27 October 2020 is acknowledged.  Claims 7 and 16 have been cancelled.  Claims 1-4, 6, 8-14, and 17-19 have been amended.  Claims 20-22 have been added.  Claims 1-6, 8-15, and 17-22 are pending.

Information Disclosure Statement
Information disclosure statement filed 16 December 2020 has been fully considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 8 and 12, “the alpha radiation shielding layer is electrically insulated from [ ] the controller,” must find support in the specification.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Claim 1 recites the limitation, “the alpha radiation shielding being between the insulating layers and at least a part of the controller.”  This is inconsistent with the previous recitation of the feature as the, “alpha radiation shielding layer.”
Claim 15 recites the limitation, “further comprising: dicing a wafer having a plurality of controllers to form individual dies, one of dies including the controller.”  This appears to contain a typographical error and may be corrected as, “further comprising: dicing a wafer having a plurality of controllers to form individual dies, one of said dies including the controller.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15, 17-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 12 recite the new limitation, “the alpha radiation shielding layer is electrically insulated from [ ] the controller.”  This limitation is not supported by the disclosure as originally filed.  As best understood by Examiner, the alpha radiation shielding layer (60C) of the claimed embodiment of FIGs. 9 and 10 is in direct contact with the DAF (51) which is in direct contact with the controller (20).  The original disclosure fails to provide a material for the DAF (51) or whether the DAF is insulating or conductive, and thus fails to disclose whether the alpha radiation shielding layer (60C) is electrically insulated from the controller (20).
Claims 9-11, 13-15, 17-20, and 22 are rejected for merely containing the flaws of the parent claims.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15, 17-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 12 recite the limitation, “the alpha radiation shielding layer is electrically insulated from [ ] the controller.”  This limitation is indefinite because neither a material for the DAF (51) nor whether the DAF is insulating or conductive is disclosed.  Accordingly, it is unclear how the alpha radiation shielding layer may be electrically insulated from the controller when an insulating layer is not provided between said alpha radiation shielding layer and said controller.
Claims 9-11, 13-15, 17-20, and 22 are rejected for merely containing the flaws of the parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5, 6, 8, 9, 12-14, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Patent Application Publication 2016/0268229, hereinafter Matsumoto ‘229) in view of Mitsuhashi et al. (US Patent Application Publication 2011/0228467, hereinafter Mitsuhashi ‘467), Cabral, Jr. et al. (US Patent Application Publication 2007/0013073, hereinafter Cabral ‘073), and Jones (US Patent Application Publication 2008/0112150, hereinafter Jones ‘150), all four of record.
With respect to claim 1, Matsumoto ‘229 teaches (FIG. 6) a semiconductor memory substantially as claimed, comprising:
a circuit board substrate (11) having a first surface (11a) ([0044]);
a memory device (32) on a first region (right side) of the first surface ([0051]); and
a controller (31) on a second region (right side) of the first surface ([0051]).
Thus, Matsumoto ‘229 is shown to teach all the features of the claim with the exception of:
wherein the circuit board substrate comprises insulating layers and conductor layers;
an alpha radiation shielding layer in the circuit board substrate at the first surface in the second region, the alpha radiation shielding being between the insulating layers and at least a part of the controller and electrically insulated from the conductor layers.

Further, Cabral ‘073 teaches (FIGs. 2 and 4B) an alpha radiation shielding layer (230) at a first surface (upper surface of 65B) in a circuit board substrate (60 and 65B) and electrically insulated from conductor layers (210) so that said alpha radiation shielding layer can be formed in the same damascene process as said conductor layers, thus reducing the overall number of process steps ([0061]).  The alpha radiation shielding layer (230) of Cabral ‘073 is part of an alpha particle blocking layer (65) comprising the shield material (230) of said alpha radiation shielding layer (230).  The alpha particle blocking layer (65) comprising a copper material is designed to prevent alpha particles emitted from the body (30) from entering the semiconductor substrate (55) and causing soft-errors ([0047-0048]).
Still further, Jones ‘150 teaches (FIG. 3) radiation shielding layers (321) comprising copper formed between a substrate (340) and a die (341) to block radiation to said die ([0041]).  This would result in the radiation shielding layers (321) of Jones ‘150 being formed in the second region (right side) with the controller (31) of Matsumoto ‘229.  Further, this would result in the radiation shielding (321) of Jones ‘150 being between the insulating layers and at least a part of the controller (3) of Mitsuhashi ‘467.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the circuit board substrate of Matsumoto ‘229 comprising insulating layers and conductor layers as taught by Mitsuhashi ‘467 to provide interconnections between the controller and the memory 

With respect to claims 2, 9, and 17, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the devices and method as described in claims 1, 8, and 12 above, but primary reference Matsumoto ‘229 does not explicitly teach the additional limitation wherein the alpha radiation shielding layer is a copper thin film having a thickness greater than or equal to 23 micrometers.
However, Cabral ‘073 teaches (FIG. 1) a copper shielding layer having a thickness greater than or equal to 23 micrometers as art-recognized dimensions and materials to block alpha radiation ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shielding layer of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 as a copper thin film having a thickness greater than or equal to 23 micrometers as taught by Cabral ‘073 as art-recognized dimensions and materials to block alpha radiation.

With respect to claim 5, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the device as described in claim 1 above, but primary reference Matsumoto ‘229 does not explicitly teach the additional limitation further comprising an adhesive material between the controller and the first surface.
However, Jones ‘150 teaches (FIG. 3) radiation shielding layers (321) formed between a substrate (340) and a die (341), wherein said radiation shielding layer is adhered to the die by a second adhesive (381) to block radiation ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor memory of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 further comprising an adhesive material between the controller and the first surface as taught by Jones ‘150 to block radiation.

With respect to claim 6, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the device as described in claim 5 above, but primary reference Matsumoto ‘229 does not explicitly teach the additional limitation wherein the adhesive material is between the controller and the alpha radiation shielding layer.
However, Jones ‘150 teaches (FIG. 3) radiation shielding layers (321) formed between a substrate (340) and a die (341), wherein said radiation shielding layer is adhered to the die by a second adhesive (381) to block radiation ([0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed between the controller and 

With respect to claim 8, Matsumoto ‘229 teaches (FIG. 6) a semiconductor memory substantially as claimed, comprising:
a circuit substrate (11) having a first surface (11b) ([0044]);
a memory device (32) mounted on the first surface ([0051]); and
a controller (31) mounted on the first surface ([0051]).
Thus, Matsumoto ‘229 is shown to teach all the features of the claim with the exception of:
wherein the circuit substrate comprises an organic insulating material, conductor layers in the organic insulating material, and an alpha radiation shielding layer in the organic insulating material at the first surface;
wherein the controller is mounted above the alpha radiation shielding layer, wherein
the alpha radiation shielding layer is electrically insulated from the conductor layers and the controller.
However, Mitsuhashi ‘467 teaches (FIG. 3B) a multilayer interconnect circuit board substrate (5) comprising insulating layers and wiring conductor layers in the insulating layers to provide interconnections between a controller (3) and a memory device (4) ([0029]).
Further, Cabral ‘073 teaches (FIGs. 2 and 4B) an alpha radiation shielding layer (230) at a first surface (upper surface of 65B) in a circuit board substrate (60 and 65B) 
Still further, Jones ‘150 teaches (FIG. 3) radiation shielding layers (321) comprising copper formed between a substrate (340) and a die (341), wherein said radiation shielding layers are electrically insulated (381) from said die ([0040]) to block radiation to said die ([0041]).  This would result in the controller (31) of Matsumoto ‘229 to be mounted above the alpha radiation shielding layer (321) of Jones ‘150.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the circuit substrate of Matsumoto ‘229 comprising an insulating material and conductor layers in the insulating material as taught by Mitsuhashi ‘467 to provide interconnections between a controller and a memory device; to have formed the circuit substrate of Matsumoto ‘229 and Mitsuhashi ‘467 further comprising an alpha radiation shielding layer in the insulating material at the first surface, wherein the insulating material is an organic insulating material, and wherein the alpha radiation shielding layer is electrically insulated from the conductor layers as taught by Cabral ‘073 so that said alpha radiation shielding layer 

With respect to claim 12, Matsumoto ‘229 teaches (FIG. 6) a semiconductor memory manufacturing method substantially as claimed, comprising:
mounting a memory device (32) on a first region of a circuit substrate (11) ([0044, 0051]); and
mounting a controller (31) on a second region of the circuit substrate ([0051]).
Thus, Matsumoto ‘229 is shown to teach all the features of the claim with the exception of:
wherein the circuit substrate comprises organic insulating material, conductor layers in the organic insulating material, and an alpha radiation shielding layer in the organic insulating material at a first surface of the circuit substrate in a second region;
the alpha radiation shielding layer is between the organic insulating material and at least part of the controller on the second region of the circuit substrate, wherein
the alpha radiation shielding layer is electrically insulated from the conductor layers and the controller.
However, Mitsuhashi ‘467 teaches (FIG. 3B) a multilayer interconnect circuit board substrate (5) comprising insulating layers and wiring conductor layers in the 
Further, Cabral ‘073 teaches (FIGs. 2 and 4B) an alpha radiation shielding layer (230) at a first surface (upper surface of 65B) in a circuit board substrate (60 and 65B) in and above an organic insulating material (205; when selected from one of the organic materials described in paragraph [0060]) and electrically insulated from conductor layers (210) so that said alpha radiation shielding layer can be formed in the same damascene process as said conductor layers, thus reducing the overall number of process steps ([0061]).  The alpha radiation shielding layer (230) of Cabral ‘073 is part of an alpha particle blocking layer (65) comprising the shield material (230) of said alpha radiation shielding layer (230).  The alpha particle blocking layer (65) comprising a copper material is designed to prevent alpha particles emitted from the body (30) from entering the semiconductor substrate (55) and causing soft-errors ([0047-0048]).
Still further, Jones ‘150 teaches (FIG. 3) radiation shielding layers (321) comprising copper formed between a substrate (340) and a die (341), wherein said radiation shielding layers are electrically insulated (381) from said die ([0040]) to block radiation to said die ([0041]).  This would result in the radiation shielding layers (321) of Jones ‘150 to be formed in a second region of Matsumoto ‘229 corresponding to the controller (31).  Further, when applying the construction of the alpha radiation shielding layer (230) of Cabral ‘073 in the second region of Matsumoto ‘229, this would result in the alpha radiation shielding layer being between the organic insulating material (205) of Cabral ‘073 and at least part of the controller (31) of Matsumoto ‘229 on the second region of the circuit substrate.

With respect to claims 13 and 14, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the method as described in claim 12 above, but primary reference Matsumoto ‘229 does not explicitly teach the additional limitations wherein the controller is mounted on the alpha radiation shielding layer with a die attach film; and further comprising: forming a die attach film on the second region of the substrate; wherein the controller is mounted on the alpha radiation shielding layer via the die attach film.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 wherein the controller is mounted on the alpha radiation shielding layer with a die attach film; and further comprising: forming a die attach film on the second region of the substrate; wherein the controller is mounted on the alpha radiation shielding layer via the die attach film as taught by Jones ‘150 to block radiation.

With respect to claim 18, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the devices and method as described in claim 12 above, but primary reference Matsumoto ‘229 does not explicitly teach the additional limitations wherein the alpha radiation shielding layer is below all parts of the controller.
However, Jones ‘150 teaches (FIG. 3) radiation shielding layers (321) formed between a substrate (340) and all parts of a die (341) to block radiation ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the alpha radiation shielding layer of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 below all parts of the controller as taught by Jones ‘150 to block radiation.

With respect to claims 20-22, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the devices and method as described in claims 1, 8, and 12 above, but primary reference Matsumoto ‘229 does not explicitly teach the additional limitation wherein an uppermost surface of the alpha radiation shielding layer and the first surface are coplanar.
However, Cabral ‘073 teaches (FIG. 4B) an alpha radiation shielding layer (230) having an uppermost surface coplanar with a first surface (upper surface of 65B) of a circuit board substrate (60 and 65B) so that said alpha radiation shielding layer can be formed in the same damascene process as conductor layers (210), thus reducing the overall number of process steps ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an uppermost surface of the alpha radiation shielding layer and the first surface of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 coplanar as taught by Cabral ‘073 so that said alpha radiation shielding layer can be formed in the same damascene process as conductor layers, thus reducing the overall number of process steps.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 as applied to claim 1 above, and further in view of Park (US Patent Application Publication 2019/0393163, hereinafter Park ‘163) of record.
With respect to claim 3, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the device as described in claim 1 above with the exception of the 
However, Jones ‘150 teaches (FIG. 3) radiation shielding layers (321) adhered between a substrate (340) and a die (341) to block radiation ([0041]).
Further, Park ‘163 teaches (FIG. 5) providing copper radiation shielding (240 and 250) for some memory or controller circuits (220), but not for other of memory or controller circuits (320) ([0029, 0031, 0042, 0044, 0051]).  Accordingly, selecting one of either a memory of controller circuit to provide radiation protection is a matter of design choice based upon the needs of the package.  Therefore, one of ordinary skill in the art could select providing shielding to a controller circuit and not to a memory circuit as a matter of design choice based upon the needs of the package.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the controller of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 adhered to the alpha radiation shielding layer as taught by Jones ‘150 to block radiation; and to have formed the alpha radiation shielding layer of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 not between the circuit board structure and the memory device as taught by Park ‘163 as a matter of obvious design choice based on the needs of the package.

Claims 4, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 as applied to claims 1, 8, and 12 above, and further in view of Okuda et al. (Japanese Kokai Publication S56-161658, hereinafter Okuda ‘658) of record.
With respect to claims 4, 10, 11, and 19, Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the devices and method described in claims 1, 8, and 12 above with the exception of the additional limitations wherein the controller includes a random access memory region, and the alpha radiation shielding layer is between only the random access memory region and the insulating layers; wherein a first part of the controller is directly above the alpha radiation shielding layer, and a second part of the controller is not directly above the alpha radiation shielding layer; wherein the controller includes a random access memory region and only the random access memory region of the controller is directly above the alpha radiation shielding layer; and wherein the controller includes a random access memory region and the alpha radiation shielding layer is below only the random access memory region of the controller.
However, Okuda ‘658 teaches a random access memory wherein a shielding layer (15) is formed only on memory cells to protect memory information on said random access memory (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the devices and practiced the method of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘1503 wherein the controller includes a random access memory region, and the alpha radiation shielding layer is between only the random access memory region and the insulating layers; wherein a first part of the controller is directly above the alpha radiation shielding .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 as applied to claim 12 above, and further in view of Ujiie et al. (US Patent Application Publication 2002/0074656, hereinafter Ujiie ‘656) of record.
With respect to claim 15 Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 teach the method as described in claim 12 above with the exception of the additional limitations further comprising: dicing a wafer having a plurality of controllers to form individual dies, one of dies including the controller.
However, Ujiie ‘656 teaches (FIG. 21) dicing a wafer (1) to create a plurality of individual dice (1A) ([0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Matsumoto ‘229, Mitsuhashi ‘467, Cabral ‘073, and Jones ‘150 further comprising: dicing a wafer having a plurality of controllers to form individual dies such that one of dies would include the controller as taught by Ujiie ‘556 to create a plurality of individual dice.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 8, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        
/EDUARDO A RODELA/Primary Examiner, Art Unit 2893